DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Sept, 2021 has been entered. 

Election/Restrictions
Applicants have elected without traverse group I (gels of chitosan, chromophore, and albumin) in the reply filed 20 Feb 2013.  

Claims Status
Claims 1, 2, 7-11, 21, 22, 25 and 26 are pending.
Claims 1 and 26 have been amended.

Withdrawn Rejections
The rejection of claims 1, 2, 7-11, 21, 22, 25, and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to the meaning of the term “water soluble” is hereby withdrawn due to amendment.



The rejection of claims 1, 2, 7-11, 21, 22, 25, and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the addition of new matter is hereby withdrawn due to amendment.

Revived Rejections
Claim Rejections - 35 USC§ 112(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


s 1, 2, 7-11, 21, 22, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Please note that this rejection was previously made in the office action of 2 Oct, 2014, and later withdrawn due to amending the claims to remove a limitation.  As that limitation has been reintroduced, the rejection is again valid.  Because this rejection was previously presented for the identical limitation, it cannot be considered a “new” rejection.
The MPEP states "There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is 'undue.' These factors include, but are not limited to: 1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure" (MPEP 2164.01 (a)).
The issue at question is if a person of ordinary skill in the art could make a supersaturated gel composition comprising chitosan, a chromophore, and albumin via precipitation.

1 and 2) the breadth of the claims and the nature of the invention: Applicants have claimed a supersaturated gel to be used for laser tissue welding that is precipitated from a mixture of a chitosan solution, a solution of a chromophore, and an albumin solution. 
3) the state of the prior art: Precipitation from a solution is a return to equilibrium, as evidenced by Lappa (J. Theor. Biol. (2003) 224 p225-240), which describes precipitation in those terms (p228, 2nd column, 2nd paragraph). By definition, a system in equilibrium cannot be supersaturated, as that is a disequilibrium condition. Chitosan is a polyelectrolyte, as evidenced by ll'ina et al (Appl. Biochem. Microbial. (2005) 41 (1) p5-11, p5, 2nd column, 2nd paragraph). The thermodynamics of the precipitation of a protein (such as albumin) by a polyelectrolyte (such as chitosan) has been worked out (Jiang et al, J. Phys. Chem. B (1999) 103 p5560-5569). This is considered a liquid-liquid phase separation because the precipitate is osmotically swollen with substantial 
Furthermore, supersaturation refers to a condition where a component is dissolved at a higher concentration than is thermodynamically stable (dictionary.com definition of supersaturated). However, Chenite et al (Carbohydr. Polym. (2001) 46 p39-47) describes the gel like precipitate formed by neutralizing chitosan solutions as a hydrated precipitate (p39, 2nd column, 2nd paragraph). Albumin also forms gels that are hydrated solids, rather than solutions (Diakova et al, Biophysical J. (2010) 98 p138-146, p141, 3d and 5th paragraphs). In other words, these gels are not solutions of high viscosity (which can be supersaturated), but rather hydrated solids which are a mixture of components. As solids can be mixed in any proportion, the concept of supersaturation does not apply to these gels.
4) the level of one of ordinary skill: The level of a person of ordinary skill in the art in this field is high.
5) the level of predictability in the art: The thermodynamics of solutions and solubility is well known; hence the level of predictability in the art is high.
6 and 7) the amount of direction provided by the inventor and the existence of working examples: Applicants describe a general procedure (p10, line 12-20) where chitosan is dissolved in aqueous acid and mixed with albumin and indocyanine green solutions, which form a precipitate. Example 1 (p1 5, line 14) gives the same protocol with more detail, including concentrations and volumes. While applicants state that these precipitates are supersaturated, there is no experimental evidence given of supersaturation, nor is there any rational beyond the bare assertion to explain why these gels should be considered supersaturated.
8) the quantity of experimentation needed to make the invention based on the content of the disclosure: Applicants have described a procedure (both as examples and as product by process limitations in the claims) where albumin, a dye, and chitosan are precipitated from an aqueous solution, and have claimed that this forms a supersaturated gel. The prior art recognizes this same procedure (the precipitation of a protein with a polyelectrolyte) as an equilibrium process, which, by definition, cannot lead to supersaturation. Gels made by similar processes (precipitation of chitosan from aqueous solutions) are recognized in the art as hydrated solids 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658